



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Hrynkiw, 2013
    ONCA 191

DATE: 20130328

DOCKET: C55017

Simmons, Cronk and Gillese JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Johnnie Hrynkiw

Appellant

David Burke, for the appellant

Susan Magotiaux, for the respondent

Heard: March 27, 2013

On appeal from the decision of the Summary Conviction
    Appeal Court dated January 18, 2012 by Justice Jane E. Kelly of the Superior
    Court of Justice, dismissing the appeal from the conviction entered on May 6,
    2011 by Justice Norris Weisman of the Ontario Court of Justice.

APPEAL BOOK
    ENDORSEMENT

[1]

We are not satisfied that this case raises an issue of law capable of
    supporting an order for leave to appeal. Rather, the main issue raised is the
    question of the summary conviction appeal courts characterization of the seriousness
    of the s. 10(b)
Charter
breach for the purposes of the
Grant
test.

[2]

Leave to appeal is refused.


